PER CURIAM.
Appellant, Lawrence Jackson, was tried by jury and convicted of two counts of robbery with a firearm. We affirm in all respects, but remand with instructions that the trial court clarify the sentencing order to reflect that the mandatory minimum sentences imposed pursuant to the violent habitual felony offender statute, section 775.084(4)(b)l, Florida Statutes, and the three-year mandatory minimum for use of the firearm during the robberies, section 775.087(2), are to run concurrently not only as to each offense, but as to each other. See Jackson v. State, 659 So.2d 1060 (Fla.1995). The appellant need not be present for the correction of the sentencing order.
AFFIRMED and REMANDED for clarification of the sentencing order.
STONE, C.J., and STEVENSON and TAYLOR, JJ., concur.